Citation Nr: 1535267	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for right tibia and fibula fracture with residuals.

2.  Entitlement to service connection for a right shoulder disability to include as secondary to right tibia and fibula fracture with residuals.

3.  Entitlement to service connection for a right wrist disability to include as secondary to right tibia and fibula fracture with residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran had active service from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.   

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in June 2014.  A copy of the transcript is on file.  

Review of records contained in electronic folder documents on VBMS shows that the Veteran recently filed a claim in April 2015 for disability benefits regarding lumbar spine surgery.  The claim was adjudicated in June 2015.  The claim and any associated evidence is unrelated and not affecting the present appeal.


FINDINGS OF FACT

1.  The Veteran's right tibia and fibula fracture with residuals is manifested by: malunion of the tibia and fibula with moderate disability, painful motion limited to no less than 120 degrees of flexion and no more than zero degree of extension; but is not manifested by ankylosis, patellar subluxation, subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, genu recurvatum, or shortening of the right leg.

2.  A right shoulder disability did not have its onset during and is not otherwise related to active military service; did not manifest arthritis within one year of discharge from service; and is not proximately due to, or aggravated by, service-connected disability.

3.  A right wrist disability did not have its onset during and is not otherwise related to active military service; did not manifest arthritis within one year of discharge from service; and is not proximately due to, or aggravated by, service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right tibia and fibula fracture with residuals, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263, 5275 (2014).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters in June and July 2011 satisfied the duty to notify provisions for the rating claims on appeal.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in July 2011 and March 2013.  The examinations are sufficient evidence for deciding the claims.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.  The record does not reflect a possible worsening of the right tibia and fibula fracture with residuals warranting another examination.  Thus, VA's duty to assist has been met for this claim. 

II. Evidence

Service treatment records show no indication of any problems with the Veteran's right shoulder or wrist.

During a July 2011 VA examination, the examiner noted a history that the Veteran had sustained a compound fracture of the right tibia and fibula in a motor vehicle accident in 1970, which was treated by surgical rod insertion and bone was grafted from his right hip.  The examination report noted that there was no history of bone neoplasm, osteomyelitis, inflammation, fracture site motion, deformity, fever, debility, need for assistive device, effect on motion of a joint, or flare-ups of bone or joint disease.  The Veteran reported that the tibia and fibula fracture was stable, with no new issues with the tibia and fibula.  

On examination, the examiner found no evidence of leg shortening.  There was no abnormal bone or joint.  There were no signs of active infection, and a weight bearing joint was not affected.  There was no functional limitation on standing or walking.  There was no evidence of genu recurvatum, and no constitutional signs of bone disease.  There was no malunion of the os calcis or astragalus.  There was no evidence of involucrum or sequestrum or draining sinus.  

On examination of the right knee there was no deformity; giving way; instability; stiffness; weakness; incoordination; decreased speed of joint motion; episodes of dislocation or subluxation; effusions; inflammations; flare-ups; constitutional symptoms of arthritis; or incapacitating episodes of arthritis.  There was pain, and one (reported) locking episode.  The summary of right knee joint findings included that there were findings of bony joint enlargement, guarding of movement; the bumps were not consistent with Osgood-Schlatter's disease.  There was grinding.  There was no crepitation; mass behind knee; clicks or snaps; instability; or patellar, meniscus, tendons, bursae or other abnormality.  

On range of motion study of the right knee, extension was normal (zero degrees); and flexion was from zero to 125 degrees; with no objective evidence of pain with active motion including with repetitive motion.  There was no additional limitation after three repetitions of range of motion.  The examination report shows that x-ray examination of the right knee in February 2011 showed mild-moderate osteoarthritis; metal slug in the medial thigh soft tissues; and atherosclerosis.

X-ray examination concluded with an impression of: "(1) Healed fracture of the right tibia shaft status post prior ORIF, and (2) Midshaft fracture of the right fibula is not completely healed. Depending on the date of injury, these findings could be worrisome for nonunion.  Comparison with any previous exams would be useful."  The report contains a diagnosis of fractured right tibia and fibula, stable.  The examiner noted that the Veteran was retired in 2010 on the basis of eligibility by age or duration of work.

The July 2011 VA examination report shows that the Veteran reported that he had right shoulder and wrist pain since 2011 due to using a cane for the right knee.  The Veteran reported that three months ago his right knee "locked up" and he could not walk for a few days.  

After examination of the Veteran's right shoulder, the report contains diagnoses of mild degenerative joint disease of the right shoulder.  The examiner opined that the mild degenerative joint disease of the right shoulder is not caused by or a result of recently using a cane for the right knee.  As rationale the examiner stated that the Veteran only started using the cane a few months ago, and did not use it regularly.  The examiner concluded by stating that this would not have caused the degenerative joint disease of the right shoulder.

After examination of the Veteran's right wrist, the report contains a diagnosis that there was insufficient clinical evidence to support a diagnosis related to a right wrist condition secondary to using a cane.   The examiner stated that the present examination was normal.  The examiner found that a right wrist condition was not identified, and therefore the claimed right wrist pain is not caused by or a result of cane use for the right knee.  

During a March 2013 VA examination, the examiner noted that with respect to the Veteran's service-connected right tibia and fibula fracture with residuals, the Veteran was diagnosed in 1970 with fractured tibia and fibula, and in 2011with osteoarthritis, mild to moderate.  The Veteran reported complaints of continued pain, and that the knee gives out in the morning and that he falls now and then due to the knee.  He reported having flare-ups precipitated by kneeling, bending, prolonged walking, standing, lifting and carrying.  

On range of motion study of the right knee, flexion was to 120 degrees with painful motion beginning at 120 degrees; and extension was to zero degrees (no limitation of extension); with no objective evidence of painful motion.  After repetitive use testing, the range of motion for flexion was to 120 degrees and for extension was zero degree.  Following repetitive use testing the Veteran did not have additional limitation in range of motion or additional functional loss or impairment.  The examiner found that the Veteran had functional loss or impairment of the right knee, involving less movement than normal.  He had pain on movement and pain on palpation.  The right knee showed 5/5 muscle strength on extension and flexion.  Joint stability tests were normal.  There was no patellar subluxation or dislocation.  Additional conditions noted included stress fracture of the lower right extremity with swelling.  

The report indicated that the Veteran did not have: genu recurvatum; leg length discrepancy; meniscal conditions or surgical procedures for a meniscal condition; or a meniscus (semilunar cartilage) condition.  The Veteran had not had a meniscectomy.  He had not had a total knee joint replacement or arthroscopic surgery.  The Veteran used a cane to assist in locomotion.  Imaging studies showed degenerative or traumatic arthritis, but there was no x-ray evidence of patellar subluxation, and there were no other significant diagnostic test findings.

The examiner concluded that the right knee disability impacted the Veteran's ability to work by causing limited ability for climbing, kneeling, prolonged standing, and lifting and carrying.  The examiner remarked that swelling of the bilateral lower extremities was not related to the service-connected tibia and fibula fracture of the right lower extremity.  The examiner further remarked that it was at least as likely as not that with flares, a decrease in range of motion would be seen.

Regarding the right shoulder and right wrist claims, the examiner checked respective examination form boxes indicating the opinion was addressing the likelihood of an etiology related to the aggravation in service of a preexisting condition of the right shoulder and wrist.  However, it is clear from the totality of the opinions that the examiner was actually addressing the likelihood that a right shoulder or right wrist disorder was proximately due to or aggravated by the service-connected right knee disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). 

With respect to the Veteran's report that he has a right shoulder and right wrist disability due to the use of a cane for the service-connected right lower extremity disability, the examiner essentially opined that the Veteran's use of a cane on the right did not result in either a right shoulder or right wrist disability.  In this regard, the examiner noted the timing of the beginning of the Veteran's use of a cane in relation to the development of his right shoulder and right wrist symptomatology.  In light of that timing, and noting that generally it takes up to about five years from an initial injury and the start of identifiable radiological evidence of arthritis, the examiner found that the right shoulder and right wrist degenerative joint disease preexisted the use of a cane.  The examiner concluded with the opinion that the use of the cane clearly did not aggravate the Veteran's right shoulder degenerative joint disease or push it beyond its natural progression, and did not aggravate the Veteran's right wrist degenerative joint disease or push it beyond its natural progression. 

The Veteran testified at a June 2014 Board hearing that his right knee was unstable and gives out on him, and requires a brace to stabilize it.  He testified that he uses a cane to offset problems with the right leg.  He testified that symptoms including that the right leg goes numb and knee locks up, and the right leg was smaller than the left one.  He testified that he had pain on motion at about half way through the motion, and all of the time when going on stairs; which also results in instability of the knee.  The Veteran testified that there was some atrophy in the right leg.  The Veteran testified that he first obtained a cane five or so years ago, to help with stability; that after he started using the cane he first noticed symptoms in the right wrist and shoulder; and that prior to using the cane he had had no injury to the right shoulder or wrist.

III. Disability Rating

A.  Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected right tibia and fibula fracture with residuals are deemed competent evidence.  The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

The Veteran's right tibia and fibula fracture with residuals on appeal is assigned a 20 percent rating under schedular rating provisions for evaluation of impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

A separate service-connected scar, right proximal and anterior mid tibial area, associated with surgery of the right tibia and fibula fracture with residuals, is separately rated as 10 percent disabling under provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  That rating is not on appeal.  

Pursuant to Diagnostic Code 5262, a 20 percent rating requires malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating requires malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is assigned for nonunion of, with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Other diagnostic codes are available for evaluation of the knee and leg for other conditions if present.  The other potentially applicable diagnostic code criteria addressing musculoskeletal conditions of the knee and leg/lower extremity include the following.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here are the right and left knees. 

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is x-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

The normal range of motion for the knee is from zero degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2014). 

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a. 

Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Under Diagnostic Code 5260, limitation of flexion of a leg warrants zero percent rating if flexion is limited to 60 degrees; a 10 evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of a leg warrants a zero percent evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A 10 percent rating is assignable if there is evidence of genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Precedent opinions of VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97. Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

Ratings are available for shortening of a lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275.  A 10 percent rating is assignable for shortening of bones of the lower extremity ranging from one and one-fourth inch to two inches.  Higher ratings are assignable for greater lengths of shortening.  Id.

B.  Analysis
 
During the July 2011 VA examination the examiner found no malunion of the os calcis or astragalus, and no deformity regarding the right knee.  The examination report shows that on x-ray examination of the right knee, the impression was healed fracture of the right tibia shaft status post prior ORIF; and midshaft fracture of the right fibula is not completely healed and depending on the date of injury, these findings could be worrisome for nonunion.  During the March 2013 VA examination the examiner made no findings of any malunion or nonunion impairment of the tibia or fibula.  There is no other clinical evidence providing any such findings.

The foregoing evidence on file does not show malunion impairment of the tibia/fibula productive of marked knee or ankle disability so as to warrant a higher rating for such impairment.  A higher rating than 20 percent is not warranted on the basis of malunion or nonunion impairment of the tibia and fibula under criteria of Diagnostic Code 5262.

The range of motion studies conducted during the two VA examinations show that extension was normal with no limitation in extension; and flexion was never limited to less than 120 degrees, with painful motion beginning at that point.  These findings do not meet criteria for a higher or separate rating on the basis of limitation of motion on extension or flexion under respective diagnostic code criteria, even with consideration of painful motion and other factors.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Notably, the Veteran indicated in his June 2014 testimony that pain began halfway through the range of flexion during examination.  He did not indicate that this was a worsening over symptoms present at the 2013 VA examination, and the Board has considered his report in its evaluation of this claim.  The clinical record, however, is consistent with the findings of the two VA examinations.  Those findings do not show a limitation in range of flexion motion to the extent to warrant a "non-compensable" rating under Diagnostic Code 5261, which requires a range limited to 60 degrees.  Therefore, a separate compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board has considered whether any other diagnostic codes would warrant a higher evaluation than presently assigned.  However, the clinical evidence does not show right knee recurrent subluxation or lateral instability; dislocated semilunar cartilage; removal of semilunar cartilage; or evidence of genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5263.  

There is also no clinical evidence that the Veteran's service-connected right tibia and fibula fracture with residuals includes any impairment of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 5274.  Lastly, there is no evidence of shortening of a lower extremity associated with the Veteran's right tibia and fibula fracture with residuals.  During the July 2011 VA examination, the examiner found no evidence of leg shortening.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275.

Notably, at the June 2014 Board hearing the veteran testified that his right knee was unstable and that it gives out on him and requires a brace to stabilize it.  To the extent of his perception of this, he is competent to report on the perception of any episodes of right knee instability and episodes of "giving out".  However, the Board must determine whether the veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The veteran is not competent to diagnose a specific chronic medical condition such as one associated with recurrent subluxation or lateral instability, or tibia and fibula impairment including nonunion or malunion.  

The veteran's statements must also be considered in light of the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles, 16 Vet. App. at 374-75.  In this regard, VA examiners at both the July 2011 and March 2013 VA examinations examined the Veteran and on examination determined that there was no giving way; instability; dislocation or subluxation.  Joint stability tests were normal; there was no patellar subluxation or dislocation; and no x-ray evidence of patellar subluxation.  Based on the foregoing, and on consideration of the Veteran's lay statements and clinical evidence on the matter, the preponderance of the evidence is against a finding of instability, dislocation, or subluxation; or nonunion or malunion impairment of the tibia and fibula, on which to base a higher or separate disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5262.

In sum, no additional increase or separate rating is warranted for the Veteran's service-connected right tibia and fibula fracture with residuals.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher or separate rating for the right tibia and fibula fracture with residuals, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In regard to extraschedular consideration, the evidence shows that the Veteran's service-connected right tibia and fibula fracture with residuals generally results in some extent of malunion of the tibia/fibula impairment, and limitation in flexion motion and pain.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for that disability.  

The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected disability is adequate, and thus, extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional disability picture is also not shown when the Veteran's service-connected disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record including the two VA examinations in 2011 and 2013 show that the Veteran was retired in 2010 on the basis of eligibility by age or duration of work.

IV. Service Connection 

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period; in the case of hypertension, this period is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters which can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377. 

In making all determinations, the Board must fully consider the lay assertions of record. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Analysis

The evidence shows that the Veteran has been diagnosed with degenerative joint disease of the right shoulder and of the right wrist.  He does not expressly contend that the disabilities are related to service.  However, to the extent that theory is raised by the record, the evidence does not show that these claimed disabilities began or had onset during active military service, and arthritis of either joint is not shown to be otherwise related to active military service.  Further, the evidence does not show that any arthritis of either joint manifested to a compensable degree within the first one year period following service.

Primarily, the Veteran asserts that the two disabilities should be service connected on a secondary basis.  However, the evidence does not support this contention as it does not show that the etiology of the Veteran's degenerative joint disease of the right shoulder or right wrist is related to his service-connected right tibia and fibula fracture with residuals or other service-connected disability.
 
While the Veteran is competent to report degenerative joint disease symptoms he perceives, he does not have the requisite training to provide a probative opinion linking the disabilities to his service-connected right tibia and fibula fracture with residuals.  Such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.  While the Veteran's theory of cane use may be somewhat intuitive, that theory and contention as to any etiology related to service-connected disability has not been supported by an opinion by a medical professional. 

As discussed above, the expert opinion of the VA examiners are in agreement and consistent with the remainder of the clinical evidence.  The VA examination reports contain opinions against the Veteran's claim.  Those opinions are persuasive evidence as they are consistent with the remainder of the medical evidence on file, and they contain explanations citing to medical criteria.  The opinions explained why the cane use would not affect the two claimed disabilities.  Thus, the opinions are accorded significant probative value as to the possible relationship between the claimed degenerative joint disease of the right shoulder or right wrist, and the Veteran's service-connected right tibia and fibula fracture with residuals.  There are no opinions in conflict with those opinions.

Based on the above, the preponderance of the evidence is against the claims of service connection for a right shoulder disability and for a right wrist disability, on both a direct and secondary basis.  There is no doubt to be resolved; therefore, service connection is not warranted for a right shoulder disability or a right wrist disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 










	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 20 percent for right tibia and fibula fracture with residuals is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right wrist disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


